Mikoll, J.,
dissents and votes to modify in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. Claimant and his wife are each 50% stockholders in four corporations. Claimant is the president. The corporations generated over $50,000 in business during the period in issue. Claimant signed checks and made bank deposits for the corporation, answered the phone, and sent out mail. The businesses were run from his place of residence. He received no remuneration from the corporation. One corporation was a cleaning service corporation which formerly employed one employee who has been replaced by claimant’s wife; two corporations deal *788with a mail order sales and one with loss prevention consultation. All these activities were revealed to the Industrial Commissioner’s representative on November 3, 1975. The representative indicated in a summary of the interview that the claimant was not systematically employed. Claimant’s initial application for benefits dated October 29, 1975, as well indicated employment for a corporation of which he was an officer. Claimant indicated that he was told by the agency after divulging the facts to them fully that his activities were not work. Although prior case law indicates that such activities as were engaged in by claimant do constitute work (Matter of De Vivo [Levine], 51 AD2d 619), the representatives of the Industrial Commissioner are bound not to mislead applicants for benefits who are lay persons and for whom the intricacies of the law may be beyond their comprehension and experience. Under the circumstances of this case, willfulness should not be ascribed to the complainant. The fact that claimant was not totally unemployed should have been immediately obvious to the Industrial Commissioner’s representative. As this court said in Matter of Oster (Levine) (53 AD2d 740, 741), "To sustain the finding of a willful false misrepresentation upon this record would ignore the reality that the Industrial Commissioner’s representatives are supposed to know and apply the nuances of 'total’ unemployment when claimants might not understand the implications of their forthright disclosures.” (See, also, Matter of Todino [Ross], 59 AD2d 638.) Accordingly, I conclude that the portion of the board’s decision holding the benefits paid recoverable and imposing a penalty should not be permitted to stand. The decision should be modified, by striking so much thereof as finds a willful misrepresentation to obtain benefits and imposes a forfeiture of effective days and rules that benefits paid are recoverable.